                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

 Ondre Hunter,                        )              JUDGMENT IN CASE
                                      )
             Petitioner,              )                3:21-cv-00033-MR
                                      )
                 vs.                  )
                                      )
 Gary L. McFadden,                    )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 1, 2021 Order.

                                               March 1, 2021




                                               Frank G. Johns, Clerk




         Case 3:21-cv-00033-MR Document 5 Filed 03/01/21 Page 1 of 1
